Monks, C. J.
This was a proceeding to establish a drain extending into three counties, under the provisions of §§5677-5680 Burns 1901, 4308-4311 R. S. 1881, and Horner 1897. Appellant seeks a reversal of the judgment of the court below against him on the ground that the petition was not signed by any person owning land liable to be assessed for the construction of said drain in one of the counties into which the same extends.
The court below, after hearing the evidence on this question, found against appellant. We have carefully examined the evidence and find that the same sustains the finding of the court. Judgment affirmed.